Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
The following is a FINAL OFFICE ACTION in response to applicant’s amendments to and response for Application #16/806,662, filed on 11/26/2021.
Claims 1, 3, 5-10, 12, and 14-19, and 21-25 are now pending and have been examined.


Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The examiner notes that claim 25 is taught by Ross, but is included here only because it depends on claim 22.  The examiner also notes 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 Claims 1, 3, 5-7, 9-10, 12, 14-16, 18-19, and 24 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US Patent Application Publication 2017/0286853 A1 by Liensberger, et al. in view of Patel, et al. Patent No. 10/769,223 B1 and in further view of Orioli, et al., Pre-Grant Publication No. 2014/0189002 A1 and in further view of Ross, et al., Pre-Grant Publication No. 2013/0054376 A1.  
Regarding claims 1, 10, and 19, Liensberger discloses receiving digital data associated with digital media communications, the digital data including textual data from the digital media communications;  (figure 2 #202, page 5 para 51, a voice mail, an email, a text message, a short message service (SMS) message, and a social update); inputting the textual data into a natural language processing (NLP) model (para 5 para 52, use natural language processing to infer the intent from the first communication, page 10 para 86, The interaction information 822 may include an audio representation of one or more of the interactions, a video representation of one or more of the interactions, and/or a textual representation of one or more of the transactions); obtaining a life event indication as an output of the NLP model (figure 2 #206, meeting between at least the first user and the second user(s) based at least in part on the first communication, page 6 para 52, first the life event indication including a classification tag and intent information associated with an item ( page 17, para 148, first person says to a second person, "Hey, can you update this item." …….offer to block some time on the second person's calendar for updating the item, figure 3 #314-330 topic logic indicator, page 7 para 60, The meeting information 334 may include topic information regarding the topic of the first meeting); determining whether the intent information meets a likelihood threshold that the user will implement the action (page 6 para 52, first user has the intent to have the first meeting based at least in part on natural language processing of the first communication revealing that the likelihood that the first user has the intent to have the first meeting is greater than or equal to the likelihood threshold; the examiner notes that “the action” is the likelihood of having the meeting, and while the claims as amended include intent for a different type of action, such as interest in a product or service, this limitation is covered by the reference Ross below); and outputting, to an external device, textual data and the life event indication upon determining that the intent information meets a likelihood threshold   (page 17 para 149, The digital personal assistant may determine that updating the item is more critical than the team meeting and therefore may send a notification to the members of the team to inform them that the team meeting has been rescheduled or shortened).
Liensberger  does not appear to  explicitly mandate text.
However, the cited sections of Liensberger are, in combination, believed to teach every element of claim 1, teachings from an embodiment of Liensberger’s invention, using a text message, to infer intent from a communication.


Liensberger, however, does not appear to specify:
digital media communications posted on at least one social media platform 
extracting textual data and image data from the obtained digital data upon detecting a new digital media communication
inputting the image data into an image model that correlates images to different categories of life events
comparing the image data to the images that are correlated to the different categories of life events in the image model
obtaining an image life event indication based on the comparing of the image data to the images that are correlated to the different categories of life events in the image model
outputting image data extracted from the digital media communications
Patel teaches:
digital media communications posted on at least one social media platform (see Column 3, lines 51-53 and Column 8, lines 63-67 in which images posted on a social media platform are analyzed)
extracting textual data and image data from the obtained digital data upon detecting a new digital media communication (see Figures 7 and 8 and Column 14, lines 20-66 in which a new post’s image data is analyzed and it is 
inputting the image data into an image model that correlates images to different categories of life events (see Column 4, lines 38-44, Column 13, lines 38-55, and Column 14, lines 1-20 in which the predictive model is built using images correlated to life events, and the current image from a social media post is input into the model to determine a life event, such as a photo of a dad holding a little baby being correlated to a birth)
comparing the image data to the images that are correlated to the different categories of life events in the image model (see Column 4, lines 38-44, Column 7, lines 4-19, and Column 14, lines 46-56)
obtaining an image life event indication based on the comparing of the image data to the images that are correlated to the different categories of life events in the image model (see Column 6, lines 40-66 and Column 14, lines 1-56 in which the predictive model determines a life event indication and probability)
outputting image data extracted from the digital media communications (see Column 6, lines 40-66 and Column 14, lines 1-56 in which the predictive model determines and outputs a life event indication and probability)
It would be obvious to one of ordinary skill in the art to combine Patel with Liensberger because Liensberger already teaches the same analysis for text data using NLP in order to determine a potential life event, and using image data would allow for the life event prediction when text is not available or when images may be a more reliable indicator.

Liensberger and Patel, 
generating an updated life event indication by updating the textual life event indication based at least in part on the image life event indication (claims 1 and 10 only)
Liensberger does however teach an updated life event indication using textual analysis and Patel does teach image analysis for determination of a life event.
Therefore, it would be obvious to one of ordinary skill in the art to combine generating an updated life event indication by updating the textual life event indication based at least in part on the image life event indication with Liensberger and Patel because the combination already teaches each of the two analyses being used for the same life event determination, and using both in combination would lead to a potentially more accurate verification of the potential life event, and updating the indication once the second analysis was completed would be logical and almost inherent when the second analysis was complete given that the goal is to determine the life event, and updating the indication would lead to a more accurate indication if the image analysis shed any new light on what was indicated by the text analysis.

Liensberger and Patel, however, does not appear to specify:
by applying a continuously scanning application programming interface (API), the obtained digital media communications associated with a user
Orioli teaches:
by applying a continuously scanning application programming interface (API), the obtained digital media communications associated with a user (see Abstract, [0010], and [011]-[0116]; see also at least [0116] which teaches specifically an API)
It would be obvious to one of ordinary skill in the art to combine Orioli with Liensberger and Patel because Liensberger and Patel already teach analysis 
Liensberger, Patel, and Orioli, however, does not appear to specify:
at least one of a product or service related to a life event, the intent information indicating an intent of the user, as included in the textual data, to implement an action relative to the item and as related to the life event
Ross teaches:
at least one of a product or service related to a life event, the intent information indicating an intent of the user, as included in the textual data, to implement an action relative to the item and as related to the life event (see [0034]-[0035] in which textual data that is analyzed includes indication of intents related to life events such as purchase of a house, [0037] which teaches textual analysis, and [0034]-[0035] and [0038]-[0039] in which advertisements and content related to the items that are associated with the life event are targeted to the user) 
It would be obvious to one of ordinary skill in the art to combine Ross with Liensberger, Patel, and Orioli because Liensberger and Patel already teach analysis techniques for textual and image communications such as social posts as well as determination of user intent for a life event and targeting content accordingly, and targeting according to specific products or services associated with the indicated user intent and life event would allow for determination of specific needs or desires for specific products or services in targeting the user during a time when they are likely more open to buying during a specific life event.  

**The Examiner notes that the examiner inherited this application from another examiner, and upon further review of the references, the reference Patel actually does teach using a scraping technique to analyze the images and text of the user, and therefore the reference Orioli is not actually needed in this rejection, but in order to preserve the finality of this Office Action, the rejection has not been changed.**


Regarding claims 3 and 12, Liensberger, Patel, Orioli, and Ross discloses the method of claim 1…  
Liensberger further discloses applying a first filter to the textual data and a second filter to the image data, wherein the first filter extracts a set of words from the textual data and the second filter, and wherein the second filter extracts a set of images from the image data  (page 2 para 23, information may include documents (e.g., Web pages, images, audio files, video files, information may include documents (e.g., Web pages, images, audio files, video files, page 6 para 53, analyze keywords in the first communication to determine that the first communication indicates that the first user has the intent to have the first meeting).

Regarding claims  5 and 14, Liensberger, Patel, Orioli, and Ross discloses the method of claim 1….
Liensberger further discloses determining whether the external device sends a notification to a customer in response to the outputting of the digital data and the life event indication to the external device (page 17 para 149, The digital personal assistant may therefore choose to send the notification to the members through email).

Regarding claims 6 and 15, Liensberger, Patel, Orioli, and Ross discloses the method of claim 5….
Leinsberger further discloses maintaining information associated with communications between the customer and the external device upon determining that the external device sends the notification to the customer  (figure 3 #304, figure 8 #804, store, page 7 para 60, store page 17 para 149, The digital personal assistant may therefore choose to send the notification to the members through email).

Regarding claims  7 and 16, Liensberger, Patel, Orioli, and Ross discloses the method of claim 6….
Leinsberger further discloses updating the NLP model based at least in part on the textual data upon determining that the external device sends the notification to the customer in response to the digital data and the life event indication to the external device (page 8 para 71, page 10 para 83, update the time at which the second meeting is to be conducted to the designated time in the calendar).

Regarding claims  9 and 18, Liensberger, Patel, Orioli, and Ross discloses the method of claim 1….
Leinsberger further discloses the digital data further includes purchasing information associated with a user, and the intent information is output based at least in part on the purchasing information (page 10 para 88, an intent to have a meeting between the users is inferred achieving a corporate goal ( e.g., reaching a threshold number of sales or a threshold revenue).

Further, limitations directed towards contents of  data are  non-functional descriptive material (printed matter) and should  not given patentable weight (MPEP § 2106.01 and 706.03(a)A):   Data content  is non  functional because it does not alter how the process steps are to be performed to achieve the utility of the invention.

Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have a database including any type of data format and content. Such data format and content does not functionally relate to the steps and the subjective interpretation of the data content does not patentably distinguish the claimed invention.

Regarding claim 24, Liensberger, Patel, Orioli, and Ross discloses the method of claim 1….
Ross further discloses generating and transmitting a personalized marketing communication to the user based on a value of the likely threshold for the updated life event indication and the classification tag and generating and storing a notification that the personalized marketing communication was transmitted to the user (see abstract, [0039], [0041]-[0042], [0048], and [0051]) 


Claims 8 and 17   rejected under 35 U.S.C. 103 (a) as being unpatentable over US Patent Application Publication 2017 /0286853    by Liensberger   et al.  in view of Patel, et al. Patent No. 10,769,223 B1 and in further view of Orioli, et al., Pre-Grant Publication No. 2014/0189002 A1 and in further view of Ross, et al., Pre-grant Publication No. 2013/0054376 A1 and in further view of US Patent Application Publication 2017/ 0235451 by Erhlich.
Regarding claims 8 and 17, Liensberger, Patel, Orioli, and Ross discloses the method of claim 7….
Liensberger, Patel, Orioli, and Ross does not appear to  disclose updating the image model based at least in part on the image data upon determining that the external device sends the notification to the customer in response to the digital data and the life event indication to the external device.
However,  Ehrlcih  discloses  in paragraph 40 ,  capturing events may be monitored to assure iterative analysis of media content items, for instance continuously updating the image object dataset by an analysis of each new
media content item for extraction of new media object and/or updating of the image object dataset ).
Therefore, it would have been obvious to one of ordinary skill   before the effective filing date of the claimed invention to modify the image model  of Liensberger, to include  updating in response to new events, as taught by Ehrlich, to update the data, and to  improve modelling. Further motivation to update an image model   is taught by Ehrlich in paragraph 40, updating of the image object dataset for documenting a presence of previously identified media objects in new media content items.

Claims 22 and 25 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US Patent Application Publication 2017 /0286853    by Liensberger   et al.  in view of Patel, et al. Patent No. 10,769,223 B1 and in further view of Orioli, et al., Pre-Grant Publication No. 2014/0189002 A1 and in further view of Ross, et al., Pre-grant Publication No. 2013/0054376 A1 and in further view of Yue, et al., Patent No. 10,838,779 B1.
Regarding claim 22, Liensberger, Patel, Orioli, and Ross discloses the method of claim 1
Liensberger, Patel, Orioli, and Ross does not appear to  disclose wherein the likelihood threshold is preset to a desired value and wherein the NLP model generates, from the intent information, a value for the classification tag, to be used for comparison with the preset likelihood threshold.
However, Yue  discloses  in Column 27, line 54-Column 28, line 7 , wherein the likelihood threshold is preset to a desired value and wherein the NLP model generates, from the intent information, a value for the classification tag, to be used for comparison with the preset likelihood threshold.
**The Examiner notes that the “classification tags” have already been taught by the combination of other references, so Yue is being used to show the predetermined threshold levels being set for comparison for determination of user action likelihood** 
Therefore, it would have been obvious to one of ordinary skill   before the effective filing date of the claimed invention to modify the image model  of Liensberger, Patel, Orioli, and Ross to include wherein the likelihood threshold is preset to a desired value and wherein the NLP model generates, from the intent information, a value for the classification tag, to be used for comparison with the preset likelihood threshold because Liensberger already uses threshold levels and preset desired threshold levels would allow each advertiser to set their target levels of likelihood based on their campaign goals.



Regarding claim 25, Liensberger, Patel, Orioli, Ross, and Yue discloses the method of claim 22.
Ross further discloses wherein the personalized marketing communication is transmitted to the user via an advertiser of product/service provider (see abstract, [0039], [0041]-[0042], [0048], and [0051]) 
IIt would have been obvious to one of ordinary skill   before the effective filing date of the claimed invention to modify Liensberger, Patel, and Orioli, with Ross because Liensberger and Patel already teach marketing messages, and using a third party like in Ross allows the marketer to deliver their message without the need for accompanying infrastructure or extra effort on their part.  

Claim 23 is rejected under 35 U.S.C. 103 (a) as being unpatentable over US Patent Application Publication 2017 /0286853    by Liensberger   et al.  in view of Patel, et al. Patent No. 10,769,223 B1 and in further view of Orioli, et al., Pre-Grant Publication No. 2014/0189002 A1 and in further view of Ross, et al., Pre-grant Publication No. 2013/0054376 A1 and in further view of Yue, et al., Patent No. 10,838,779 B1 and in further view of Moriwake, et al., Pre-Grant Publication No. 2015/0169743 A1.
Regarding claim 22, Liensberger, Patel, Orioli, Ross, and Yue discloses the method of claim 22
Liensberger, Patel, Orioli, Ross, and Yue does not appear to  disclose wherein possible values of the classification tag are “low,” “medium,” and “high,” and the likelihood threshold is preset to one of these three values.
However, Moriwake  discloses  in [0113] wherein possible values of the classification tag are “low,” “medium,” and “high,” and the likelihood threshold is preset to one of these three values in comparing values of user content importance likelihood to a low, medium, or high predetermined threshold.
**The Examiner notes that the “classification tags” have already been taught by the combination of other references, so Moriwake is being used to show the predetermined threshold levels being set for comparison as “low, medium, and/or high.” 
Therefore, it would have been obvious to one of ordinary skill   before the effective filing date of the claimed invention to modify the image model  of Liensberger, Patel, Orioli, Ross, and Yue with Moriwake because Yue already teaches predetermined thresholds for comparison to values for determination of user action likelihood, and using low, medium, and high levels would allow the marketer to determine various levels of likelihood and even take different courses of content targeting according to various levels.


Response to Arguments
Regarding the applicant’s arguments directed to the 35 USC 103 rejection:
The arguments have been considered in light of the applicant’s amendments to the claims, but are MOOT in light of the new grounds of rejection necessitated by the applicant’s amendments.









Conclusion

Applicant amendment(s) necessitated the new grounds of rejection set forth in this Office Action.  Therefore, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A. BROWN whose telephone number is (571)270-1394.  The examiner can normally be reached on Monday through Friday from 9:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, at (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A BROWN/Primary Examiner, Art Unit 3682